 



EXHIBIT 10.2

ALLIED WASTE INDUSTRIES, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
(UNDER THE AMENDED AND RESTATED
1991 INCENTIVE STOCK PLAN)

          THIS OPTION AGREEMENT (“Agreement”) dated October 4, 2004 (the “Date
of Grant”), between ALLIED WASTE INDUSTRIES, INC., a Delaware corporation (the
“Company”), and CHARLES H. COTROS (“Optionee”):

R E C I T A L S:

          The Company has adopted the Allied Waste Industries, Inc. 1991
Incentive Stock Plan, as subsequently amended (the “Plan”), all of the terms and
provisions of which are incorporated herein by reference and made a part of this
Agreement. All capitalized terms used but not defined in this Agreement have the
meanings given to them in the Plan.

          The Management Development and Compensation Committee of the Board of
Directors (the “Committee”) has determined that it would be in the best
interests of the Company and its stockholders to grant the option provided for
herein (the “Option”) to Optionee pursuant to the Plan, as an inducement to
serve as an employee of the Company and to provide Optionee with a proprietary
interest in the future of the Company.

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties hereto agree as follows:

          1.      Grant of the Option. The Company hereby grants to Optionee the
right and option to purchase, on the terms and conditions hereinafter set forth,
all or any part of an aggregate of 240,000 shares of the presently authorized
but unissued common stock, par value $.01 per share, of the Company (the
“Stock”). The purchase price of the Stock subject to this Option shall be the
closing sales price per share, as reported on the New York Stock Exchange, on
the date of this Agreement.

          2.      Exercise of Option.

                    (a)      Subject to Sections 2(b) and 2(f) hereof, the
Option (to the extent vested) may be exercised in whole or in part, at any time
or from time to time during the period commencing six months after the Date of
Grant and ending October 4, 2010. The Option is not transferable or assignable
by the Optionee except to the following persons or entities (“permitted
transferees”): (1) by will or the laws of descent and distribution, or pursuant
to a Qualified Domestic Relations Order; (2) without consideration, to certain
members of the Optionee’s family or household, as described in
Sections 6(c)(vi)(A) and (B) of the Plan (“family members”); (3) without
consideration, to trusts for the benefit of the Optionee’s family members, as
described in Section 6(c)(vi)(C) of the Plan; (4) without consideration, to a
private foundation as described in Section 6(c)(vi)(D) of the Plan; or
(5) without consideration, to any entity whose voting interests are the
Optionee’s family members, as described in Section 6(c)(vi) of the Plan. During
the Optionee’s lifetime, the Option shall be exercisable only by the Optionee, a
broker-dealer acting on his behalf pursuant to Section 6(c)(iv) of the Plan, or
any permitted transferee.

                    (b)      Each Option awarded to Optionee under this Grant
may be exercised only to the extent it has become vested and nonforfeitable.
This Option shall vest and become exercisable with respect to 50% on April 4,
2005, and an additional 50% on October 4, 2005, respectively, of the shares of
Stock covered by the Option. If Optionee’s employment with the Company is
terminated for Cause or Without Good Reason (as those terms are defined in
Optionee’s Executive Employment Agreement with

1



--------------------------------------------------------------------------------



 



the Company), any portion of the Option not vested as of the time of the
Optionee’s termination of employment shall be forfeited as of such termination
date. To the extent vested but not exercised, this Option shall accumulate and
remain exercisable, in whole or in part, at any time after becoming exercisable,
but not later than the date on which the Option expires.

                    (c)      This Option may be exercised by written notice of
intent to exercise the Option with respect to any or all of the shares of Stock
covered by the Option, delivered to the Company at its principal office. Such
notice shall be accompanied by this Agreement and shall specify the number of
shares of Stock with respect to which this Option is being exercised. Such
notice shall also be accompanied by payment in full to the Company, at its
principal office, of the option price for the shares of Stock with respect to
which this Option is then being exercised. The payment of the option price shall
be made (i) in cash or by certified check, bank draft, or postal or express
money order payable to the order of the Company or, (ii) with the consent of the
Committee, in whole or in part in Stock which has been owned by the Optionee for
at least six months prior to the effective date of exercise and valued at its
Fair Market Value on the effective date of exercise, (iii) with the consent of
the Committee, in the form of a “cashless exercise”, as described in the Plan,
or (iv) with the consent of the Committee, in any combination of the foregoing.
Any payment in shares of Stock shall be effected by delivery of such shares to
the Secretary of the Company, duly endorsed in blank or accompanied by stock
powers duly executed in blank, together with any other documents or evidence as
the Secretary shall require from time to time. The effective date of exercise
will be the date established by the Secretary, which shall be as soon as
administratively possible (but not later than five business days) after the
Secretary receives the written notice, a copy of this Agreement, and payment
from Optionee.

                    (d)      This Option may not be exercised prior to the
registration of the Stock with the Securities and Exchange Commission and any
applicable state agencies. However, this condition may be waived by the
Committee if it determines that such registration is not necessary in order to
legally issue shares of Stock to Optionee.

                    (e)      Upon the Company’s determination that this Option
has been validly exercised as to any shares of Stock, the Secretary of the
Company shall issue a certificate or certificates to the Optionee or permitted
transferee for the number of shares set forth in his written notice. However,
the Company shall not be liable to the Optionee for damages relating to any
delays in issuing the certificate(s) to him, any loss of the certificate(s), or
any mistakes or errors in the issuance of the certificate(s) or in the
certificate(s) themselves.

                    (f)       To the extent vested, this Option shall remain
exercisable through October 4, 2010. The Committee shall, by resolution, confirm
that this provision is consistent with its interpretation of the relevant
provisions of the Plan.

          3.      Term of Employment. This Option does not grant to Optionee any
right to continue serving as an employee of the Company.

          4.      Notices; Deliveries. Any notice or delivery required to be
given under the terms of this Agreement shall be addressed to the Company, in
care of its Secretary, at its principal office at 15880 N. Greenway-Hayden Loop,
Suite 100, Scottsdale, Arizona 85260, and any notice or delivery to be given to
Optionee shall be addressed to him at the address given by him beneath his
signature hereto or such other address as either party hereto may hereafter
designate in writing to the other. Any such notice or delivery shall be deemed
to have been duly given when addressed as aforesaid, registered or certified
mail, and deposited (postage or registration or certification fee prepaid) in a
post office or branch post office regularly maintained by the United States.

          5.      Disputes. As a condition of the granting of this Option,
Optionee and his heirs and successors agree that any dispute or disagreement
which may arise hereunder shall be determined by the Committee in its sole
discretion and judgment, and that any such determination and any interpretation
by the Committee of the terms of the Option shall be final and shall be binding
and conclusive, for all purposes, upon the Company, Optionee, his heirs and
personal representatives, and all permitted transferees.

2



--------------------------------------------------------------------------------



 



          6.       Legend on Certificates. The certificate(s) representing the
shares of Stock purchased upon the exercise of this Option will be stamped or
otherwise imprinted with a legend in such form as the Company or its counsel may
require with respect to any applicable restrictions on the sale or transfer of
such shares and the stock transfer records of the Company will reflect
stop-transfer instructions with respect to such shares.

          7.       Options Subject to Plan. This Option is subject to the terms
and provisions of the Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail under all
circumstances.

          8.       Deferral of Delivery of Shares. The Committee, in its sole
discretion, may require or permit Optionee to have shares of Stock that would
otherwise be delivered to Optionee converted into a deferred compensation
account in accordance with the terms of the Plan.

          9.       Miscellaneous.

                    (a)       All decisions of the Committee with respect to any
questions arising under the Plan or under this Agreement shall be conclusive.

                    (b)      Nothing herein contained shall affect Optionee’s
right to participate in and receive benefits from and in accordance with the
then current provisions of any employee pension, welfare, or fringe benefit plan
or program of the Company.

                    (c)      Optionee agrees to make appropriate arrangements
with the Company for the satisfaction of any applicable federal, state or local
income tax withholding or similar requirements, including the payment to the
Company at the time of exercise of this Option of all such taxes and the
satisfaction of all such requirements.

                    (d)       Whenever the term “Optionee” is used herein under
circumstances applicable to any other person or persons to whom this Option, in
accordance with the provisions of this Agreement, may be transferred, the word
“Optionee” shall be deemed to include such person or persons.

                    (e)       If any provision of this Agreement or of the Plan
would disqualify the Agreement or the Plan under Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, or would not otherwise comply with
Rule 16b-3, such provision shall be construed or deemed amended to conform to
Rule 16b-3 to the extent permitted by applicable law and deemed advisable by the
Company’s Board of Directors.

                    (f)       Notwithstanding any of the other provisions of
this Agreement or of the Plan, Optionee agrees that he will not exercise this
Option, and that the Company will not be obligated to issue any of the Stock
pursuant to this Agreement, if the exercise of the Option or the issuance of
such shares of Stock would constitute a violation by Optionee or by the Company
of any provision of any law or regulation of any governmental authority or
national securities exchange. Upon the acquisition of any Stock pursuant to the
exercise of this Option, Optionee will enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.

                    (g)       This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company.

                    (h)       The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona.

3



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the Company has, as of the date and
place first above written, caused this Agreement to be executed on its behalf by
its Chairman, President or any Vice President, and Optionee has hereunder set
his hand as of the date and place first above written, which date is the Date of
Grant of this Option.

          ALLIED WASTE INDUSTRIES, INC.   OPTIONEE



       
By


 

--------------------------------------------------------------------------------

Steven M. Helm, Senior Vice President
and General Counsel  

--------------------------------------------------------------------------------

Charles H. Cotros

4